Citation Nr: 1204997	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-49 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thyroid disease, claimed as thyroid cancer, to include as a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for skin cancer to include as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for entitlement to service connection for skin cancer and a thyroid disorder.

The Veteran testified before a Decision Review Officer at the RO in October 2009.  The Veteran also testified before the undersigned Veterans Law Judge at the RO in August 2011.  The transcripts of the hearings are included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Skin cancer was not manifest in service, nor was skin cancer shown within one year after discharge, and skin cancer is unrelated to service, including to exposure to ionizing radiation.

2.  A thyroid disorder was not manifest in service, nor was a thyroid disorder shown within one year after discharge, and a thyroid disorder is unrelated to service, including to exposure to ionizing radiation.



CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

2.  A thyroid disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in November 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in May 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in May 2007.  

The Board notes that in cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1) (2011).  In this case, VA's duty includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).  In this case, all duty to assist was met with regard to 38 C.F.R. § 3.311, as will be discussed below.

While the Veteran was not provided with a VA examination regarding his claim, the Board finds that one is not necessary.  Current diagnoses of skin cancer and a thyroid disorder and in-service evidence of ionizing radiation has been established.  Significantly, the claims file contains adequate competent evidence to fairly address the question of whether there is a relationship between the claimed disorders and service, including ionizing radiation exposure therein.  As such, an examination is not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Statements from the Veteran and his representative, service treatment records, service personnel records, and additional medical opinions from E. O., M.D., and A. J., M.D. have been associated with his claims file.  The Board notes that in a January 2012 letter the Veteran wrote that he had private skin treatment scheduled for February 2012.  While the treatment note is not of the file, the Board finds that it is not necessary.  The claims file already contains a May 2011 letter from the Veteran's treating dermatologist with an opinion concerning the Veteran's skin cancer disorder, and an updated treatment record is not likely to support a nexus finding. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background

The Veteran claims service connection for skin and thyroid disabilities based on a relationship between the Veteran's skin and thyroid disabilities and radiation exposure he received while on active duty serving with the Navy.

The Veteran served on active duty from April 1944 to May 1946.  Service personnel records indicate he served upon the USS Cofer, which included a period of five days in Nagasaki six weeks after the use of the atomic bomb.  

A dosage reconstruction report dated in November 2007 found total external gamma dose was 0.04 rem, upper bound total external gamma dose was 0.11 rem; internal committed alpha does to the thyroid was zero rem and upper bound committed alpha dose to the thyroid was 0.001 rem; internal committed beta plus gamma dose to the thyroid was 0.1 rem and upper bound committed beta plus gamma dose to the thyroid was 1.05 rem; total skin dose (temple) beta plus gamma was 0.23 rem and upper bound total kin dose (temple) beta plus gamma was 0.69 rem.  In an updated dosage reconstruction report dated in May 2008, it was reported that total skin dose (back) beta plus gamma was 0.34 rem and upper bound skin dose (back) beta plus gamma was 1.03 rem; total skin dose (nose) beta plus gamma was 0.23 rem and upper bound skin dose (nose) beta plus gamma was 0.7 rem.   

Private treatment records indicate the Veteran has a long history of inflamed actinic lentigo with dermal melanophages, superficial squamous cell carcinoma, and pigmented seborrheic keratosis.  The Veteran has had multiple surgical excising of cutaneous malignance and Mohs surgeries. 
      
A June 2006 thyroid ultrasound noted some scatter hypoechoic nodules.  In a July 2006 private nuclear medicine report, the impression was unremarkable thyroid scan and uptake.  A July 2006 private endocrinology treatment record included a diagnosis of hypothyroidism with a right lobe nodule.  
      
In an August 2008 letter from the Chief Public Health and Environmental Hazards Officer, the physician indicated that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Heath was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's three skin cancers.  The program calculated that a 99th percentile value for probability of causation of the basal cell carcinoma of the back, temple, and nose as 11.3%, 0.19%, and 7.97%.  The IREP also has a program for evaluation for multiple primary cancers to determine the statistical likelihood of any one of them being attributable to radiation exposure; the probability of causation for at least one of the skin cancers being caused by radiation was 18.52%.  The physician noted that the IREP is not applicable for most non-malignant disorders, as data are generally too few to draw adequate conclusions.  The BEIR VII report indicated that several non-malignant disease, including thyroid disease, do show a dose response.  As a rule, however, they found it was not possible to rule out a model with a threshold as high as 0.5 Sv (50 rem).  The physician noted that the Veteran's thyroid dose was more than an order of magnitude below this.  The physician opined that it is unlikely that any of the Veteran' skin cancers or his nodular thyroid disease can be attributed to ionizing radiation exposure while in military service. 
      
In a June 2007 radiation risk assessment, the Veteran reported that he walked around in the city, had fantail ship duty, and, due to heat on ship, he stayed on the topside.  The Veteran further reported he smoked cigarettes daily from 1942 to 1960, and his brother has cancer or leukemia.  
      
In letters dated in August 2008, November 2009, and May 2011, the Veteran's private dermatologist opined that since radiation damage is a known cause of the development of skin cancers, the Veteran's exposure to radiation is more likely than not a contributing factor in the development of his numerous skin cancers.  In the May 2011 letter, the dermatologist went a step further to state that there is a greater than 50 percent chance that his radiation exposure during his military serviced caused his skin cancers.  
      
In a December 2011 private opinion by E. O., M.D., the dermatologist reviewed the dose assessment and the claims file.  The examiner noted that the Veteran's family history included a history of cancer and/or leukemia in his brother.  Also the Veteran had a history of smoking cigarettes from 1942 to 1970 and extensive sun exposure in Florida.  The examiner referenced the August 2008 letter from the Chief Public Health and Environmental Hazards Officer.  Based upon a review of the entire claims file, the examiner opined that the Veteran's current skin disability did not start in service and was not as least as likely as not to be caused or aggravated by his known radiation exposure.  The examiner further noted that according to the notes, the Veteran's non-malignant thyroid nodular disease is not at least as likely as not attributed or aggravated by ionizing radiation exposure while in military service. 

In a December 2011opinion by A. J., M.D., the examiner reviewed the claims file including the August 2008 letter and opined that the Veteran was found to have non-malignant thyroid nodular disease by an ultrasound.  The examiner noted that small, incidental thyroid nodules are found very commonly by ultrasound, particularly in older patients.  The prevalence of thyroid nodules s in the general population, as detected by ultrasound, is in the range of 10 to 41 percent.  The Veteran's service radiation exposure was analyzed by the Chief Public Health and Environmental Hazards Officer which found that the Veteran's doses are below that which is thought to produce and increased risk of nodular thyroid disease.  Given that nodule thyroid disease is very common in the general population, given the time that elapsed between radiation exposure and the detection of the nodules, and given the low estimated radiation dosing to the thyroid, it is unlikely that the Veteran's current thyroid disability had its onset in service, is related to (caused or aggravated by) his known radiation exposure or is otherwise the result of a disease or injury in service (less than 50 percent probability). 

Laws and Regulations

Veterans are entitled to compensation from VA if they develop a disability 'resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.' 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims his skin cancer and thyroid disorder were as a result of radiation exposure during service.  Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).

Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2011).

A 'radiation exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309 (2011).  Diseases subject to presumptive service connection based on participation in a 'radiation-risk activity' are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) (2011).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311 'radiogenic disease' is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation, which includes skin cancer and non-malignant thyroid nodular disease.  38 C.F.R. § 3.311(b)(2) (xxiii) (2011).

The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.

Analysis

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

First, the Board finds that service connection under 38 C.F.R. § 3.309(d), for diseases specific to radiation-exposed veterans is not warranted.  Specifically, skin cancer and thyroid disease are not diseases that may be presumptively service connected for radiation-exposed veterans.  Therefore, service connection for skin cancer and thyroid disease is not warranted on this basis.

Under the criteria of 38 C.F.R. § 3.311, skin cancer and thyroid disease are considered radiogenic diseases.  Furthermore, it was established that the Veteran participated in Nagasaki in the weeks following the drop of the atomic bomb and was exposed to ionizing radiation.  His skin cancer and thyroid disorders first manifested more than five years after his exposure.  Therefore, pursuant to the provisions of 38 C.F.R. § 3.311, the Veteran's claim was referred to the Under Secretary for Benefits, or Chief Public Health and Environmental Hazards Officer, who determined that it was unlikely that the Veteran's skin cancer and thyroid disease resulted from his exposure to ionizing radiation in service.  The Board finds that this medical opinion is entitled great probative value because the conclusion is supported by a medical rationale and is consistent with the Veteran's service treatment and personnel records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion). Specifically, the Officer reasoned - based on a review of the record of exposure, published medical studies, and an IREP probability calculator - that the probability of causation of the basal cell carcinoma of the back, temple, and nose as 11.3%, 0.19%, and 7.97%.  The December 2011 private opinion by E. O., M.D., further supports this conclusion.

Alternatively, the Board finds little value in the Veteran's private dermatologist's opinion that his skin disorders are more likely than not related to the Veteran's in-service radiation exposure.   It does not appear the Veteran's private dermatologist was aware of the Veteran's level of radiation exposure when arriving at his conclusion.  The above mentioned private nexus opinion also does not provide rationale for the medical conclusions reached, or are based on incorrect factual evidence.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).

As such, and because there is no persuasive suggestion that the information provided to the Under Secretary for Benefits is incorrect, service connection under the criteria of 38 C.F.R. § 3.311 is not warranted.

As to whether the Veteran is entitled to service connection for skin cancer or thyroid disease on a direct basis, the Board notes that other than the private opinion discussed and discounted above, there is no competent evidence indicating that the skin cancer or thyroid disease is related to service.  There is no lay or medical proof of skin cancer or a thyroid disorder during service or within one year of separation.  Furthermore, there is no assertion that he had skin cancer or thyroid disease in proximity to separation from service.  The first objective post-service evidence of a skin disorder is in a March 2000 private treatment record indicating a left mid nose actinic keratosis.  The first objective post-service evidence of a thyroid disorder is in a September 2005 private treatment record indicating an increased TSH level and nodules.  Each is more than 50 years after separation from service.  38 C.F.R. §§ 3.303, 3.308.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between current skin and thyroid disorders diagnosed post-service and events during the Veteran's active service (other than radiation exposure), and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  To the contrary, the medical opinions in the claims file specifically state that the Veteran's skin and thyroid disorders are not related to anything that occurred in the service.  Consequently, the Board finds that entitlement to service connection for a low back disorder on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases.   

The Board also notes that the Veteran's statements regarding the etiology of skin cancer or thyroid disease do not constitute competent lay evidence as such a determination is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There being no competent opinions establishing that skin cancer or thyroid disease is related to the Veteran's service, the Board finds that service connection must be denied.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


(Continued on next page.)



ORDER

Entitlement to service connection for thyroid disease, claimed as thyroid cancer, to include as a result of exposure to ionizing radiation is denied. 

Entitlement to service connection for skin cancer to include as a result of exposure to ionizing radiation is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


